                         Case: 3:16-cr-00101-jdp Document #: 229-3 Filed: 04/06/20 Page 1 of 1




                                                    FLAT RATE ENVELOPE                                              U~, POSTAGE PAID
                                                    ONE RATE * ANY WEIGHT"                                          P -Da11
                                                                                                                    LE IGH ACRES, FL
                                                                                                                    33936
                                                    APPLY PRIORITY MAIL POSTAGE HERE                                APR 01N 20
                                                                                       UNJFEDSTIJ.TES
                                                                                       l'oirdLSERVlCO
                                                                                                                  . AMOU T

                                                                                             1006
                                                                                                        53703
                                                                                                                      $7.75
                                                                                                                    R2304E105524-52



                                                                                                                                                  Ii
                                                                                                                                                  !



                      EXPECTED DELIVERY DAY:                  04/03/20
                        USPS TRACKING® NUMBER




 I
            m111 HIIIU/"1 1111111111 llllll
                          9505 5158 5418 0092 6676 35
)<   For International shipments. me   liid)(iilla1rrn,:n1;;t,m,,~------=--c-.- - -
                                                                                                        EP14H July 2013 Outer Dimension: 10 x 5
